Conviction is for unlawfully carrying a pistol. The punishment is by fine of $100.00.
The jurisdiction of the County Court was questioned because the complaint was sworn to before a justice of the peace, and because there was no transcript or certificate of any proceeding had in the justice court. The record suggests nothing more than that the complaint was sworn to before the justice of the peace and information was filed thereon by the County Attorney. Article 479 Vernon's C. C. P. (Art. 415, 1925 Codification) provides that complaint may be sworn to by any officer authorized to administer the oath. Lindley v. State,123 S.W. 141; Gentry v. State, 137 S.W. 696. *Page 614 
The word "pistol" was correctly spelled in the information. In the complaint it was spelled "pistole". The point is made that this constitutes a variance between the complaint and information. The misspelling of the word in the complaint in no way affected the sense of the instrument. The meaning could not be mistaken. See Sec. 409 Branch's Ann. Tex. P. C. for authorities.) Also Garza v. State, 87 Tex.Crim. R.,222 S.W. 1105.
No statement of facts is brought forward in the record.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.